                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    STEPHEN D. SPEELMON,                                CASE NO. C16-1526-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    MITCHELL TUCKER, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          The Court DIRECTS Courthouse Security to allow the litigants in the above-captioned
18   case to bring food and drink into the courthouse for the duration of the trial, which begins on
19   Tuesday, October 9, 2018.
20          DATED this 2nd day of October 2018.
21                                                          William M. McCool
                                                            Clerk of Court
22

23                                                          s/Tomas Hernandez
                                                            Deputy Clerk
24

25

26


     MINUTE ORDER
     C16-1526-JCC
     PAGE - 1
